{¶ 14} I respectfully dissent. While I personally agree with the sentence imposed by the trial court, I believe it is constitutionally infirm in light of the United States Supreme Court's decision in Blakelyv. Washington.1 For the reasons stated in my prior concurring and dissenting opinions, the trial court's imposition of consecutive sentences violated the defendant's Sixth Amendment right to a jury trial, as explained in Blakely v. Washington.2
 {¶ 15} This matter should be remanded for resentencing consistent withBlakely v. Washington.
1 Blakely v. Washington (2004), 542 U.S. 296.
2 See State v. Green, 11th Dist. No. 2003-A-0089, 2005-Ohio-3268
(O'Neill, J., concurring); State v. Semala, 11th Dist. No. 2003-L-128,2005-Ohio-2653 (O'Neill, J., dissenting).